DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 21, 26, 28, 29, 31, 32, 37, and 39 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Belfer et al. (5,918,598) in view of Berthon-Jones et al. (5,560,354).
Regarding claim 21, Belfer discloses a mouth seal assembly for use with a nasal mask system, comprising: a mouth seal (102; sealing strip) configured to, in use, engage the patient's face around the patient's mouth and form a seal with the patient's oral airway (sealing strip 102 is in the form of a mouth or lip section flap being configured in the shape of a pair of lips) (col. 7, lines 33-65), the mouth seal being substantially independent from a supply of pressurized air from the nasal mask system (the seal itself does not receive any pressurized air as it’s simply a flap); and a mount provided to the mouth seal and configured to support the mouth seal on the nasal mask system (the mount is interpreted as being the connection point including the bottom side edge), wherein the mouth seal comprises a cushioning material to provide the seal with the patient's oral airway in use (cushioning material 50; lip section includes double-sided adhesive tap) (col. 7, line 65 - col. 8, line 30), and wherein the mount is constructed from a malleable material so that the mouth seal may be adjusted to best fit each individual patient (the cushioning material is soft and malleable which is also adhered to best fit each patient) (col. 7, lines 33-65).
Belfer does not disclose that the mouth seal comprises silicone.
However, Berthon-Jones teaches a CPAP mask that makes use of cushioning material that is for both nasal masks and the seal for the mouth for preventing air leakage during CPAP that comprises silicone (col. 4, lines 62-67).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the material of the mouth seal of Belfer to be silicone as taught by Berthon-Jones since silicone is a well-known material for use as cushioning material that allows for comfortable fit against a user’s face.

Regarding claim 26, the modified device of Belfer discloses the mouth seal is shaped or contoured to fit the facial profile around the lip of the user (material being silicone, as modified by Berthon-Jones in claim 21 above, and adhered around the lip of the user’s lips is contouring to fit the facial profile, see col. 8, lines 5-20 regarding the adhesive attachment to the lips).
Regarding claim 28, the modified device of Belfer discloses that the mouth seal is configured to, in use, form a compliant seal with the patient’s face (silicone material as modified by Berthon in claim 21 above, and is adhered to the user’s lips would be compliant).
Regarding claim 29, the functional language has been carefully considered but deemed not to impose any structural limitation on the claims distinguishable over the structure of the mouth seal of the modified device of Belfer. Since the mouth seal of the modified device of 
Regarding claim 31, the modified device of Belfer discloses that the mouth seal assembly is not directly connected to any headgear straps (as shown in Belfer’s FIG. 1).

Regarding claim 32, the modified device of Belfer discloses the mouth seal assembly according to claim 21 (see rejection to claim 21), a nasal mask (10; facial mask) (col. 6, lines 1-15) to form a seal (peripheral sealing section 52) with the nasal airways of a patient and deliver a supply pressurized air (140 connector for making connection to a pressurized gas supply) (col. 6, line 20-22).
Regarding claim 37, the modified device of Belfer discloses that the nasal mask comprises a nasal cushion (peripheral sealing section 52 is made of a cushioning material 50 -- which rests on the nose as well nasal bridge) (col. 6, lines 49-55).
Regarding claim 39, the modified device of Belfer discloses that the nasal cushion is configured to encircle the patient’s nose in use (peripheral sealing section surrounds the nose as shown in FIG. 4 of Belfer).
Regarding claim 40, the modified device of Belfer discloses that the nasal cushion includes a frame having an aperture formed therein configured to receive the supply of pressurized air (140 connector for making connection to a pressurized gas supply -- connector 150 has an aperture) (col. 6, line 20-22).


Claim 25 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Belfer et al. (5,918,598) in view of Berthon-Jones et al. (5,560,354), as applied to claim 21 above, and in further view of Parker et al. (2003/0121520).
Regarding claim 25, the modified device of Belfer has everything as claimed, but does not disclose that the mouth seal includes an anti-asphyxia valve to, in use, allow the patient to breath in in the absence of supply of pressurized air from the nasal mask.
However, Parker teaches a mouth seal for use with a nasal CPAP which comprises an anti-asphyxia valve (30; one-way valve) to, in use, allow the patient to breath in in the absence of supply of pressurized air from the nasal mask (allows air to travel into the user’s mouth) (para. 0031).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to add the mouth seal of the modified device of Belfer to include an anti-asphyxia valve to, in use, allow the patient to breath in in the absence of supply of pressurized air from the nasal mask as taught by Parker in order to ensure that the patient can still breath in the event the nCPAP system malfunctions (para. 0032).

Claim 27 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Belfer et al. (5,918,598) in view of Berthon-Jones et al. (5,560,354), as applied to claim 21 above, and in further view of Storms (1,629,892).

Storms teaches a mouth seal (mouth piece constructed of rubber) that restrict mouth breathing that comprises upper and lower protrusions (13; rim, shown to be thickened in the upper and lower portion, see FIG. 4 of Storms) that define a space (17; recess) configured to fit the patient’s lips in use (page 2, lines 36-55).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to add to the mouth seal of the modified device of Belfer to include a upper and lower protrusions as taught by Storms in order to provide a space to better fit around the lips for additional comfort.

Claim 33 and 34 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Belfer et al. (5,918,598) in view of Berthon-Jones et al. (5,560,354), as applied to claim 32 above, and in further view of Ging (2003/0196655).
Regarding claim 33, the modified device of Belfer has everything, but does not disclose a headgear attached to the nasal mask to maintain the nasal mask in desired position on the patient’s face during use.
However, Ging teaches a nasal mask (40; mask) that has a headgear (80) attached to maintain the nasal mask in desired position on the patient’s face during use (as shown in FIG. 1b) (para. 0107).

Regarding claim 34, the modified device of Belfer discloses the head gear includes a pair of upper straps and a pair of lower strap (see left and right sides include parts of an upper and lower strap in FIG. 1b).

Claim 38 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Belfer et al. (5,918,598) in view of Berthon-Jones et al. (5,560,354), as applied to claim 32 above, and in further view of Jestrabek-Hart (6,470,886).
Regarding claim 38, the modified device of Belfer has everything as claimed in claim 32, but does not disclose the nasal mask includes a frame having a forehead support.
Jestrabek-Hart teaches a nasal mask that comprises a frame having a forehead support (27; top part of the mask touching the forehead area of the face -- frame is interpreted as the extension from the nasal mask) (col. 6, lines 46-51).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have added to the nasal mask of the modified device of Belfer a frame having a forehead support as taught by Jestrabek-Hart in order to maintain pressure of the mask against the user’s face to keep air from leaking (col. 7, lines 54-65).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 21-30 and 32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-8, 10, and 12 of U.S. Patent No. 10,758,696 (hereafter referred to as ‘696) in view of Berthon-Jones et al. (5,560,354). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claim 21, 23 and 24, claim 1 of ‘696 has everything as claimed, the only difference is that claim 1 recites a spring arrangement whereas claims 22-24 recites that the spring arrangement and biasing, but does not recited that the mouth seal is specifically made out of silicone.
However, Berthon-Jones teaches a CPAP mask that makes use of mouth seal material that is for both nasal masks and the seal for the mouth for preventing air leakage during CPAP that comprises silicone (col. 4, lines 62-67).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the material of the mouth seal of ‘696 to be silicone as taught by Berthon-Jones since silicone is a well-known material for use as cushioning material that allows for comfortable fit against a user’s face.
. 

Claims 33-35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of U.S. Patent No. 10,758,696 (hereafter referred to as ‘696) in view of Berthon-Jones et al. (5,560,354) as applied to claim 32 above, and in further view of Jestrabek-Hart (6,470,886). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claim 33-35, claim 12 of ‘696 has everything as claimed above, but does not disclose that the nasal mask has a headgear attached to the nasal mask to maintain the nasal mask in a desired position on the patient’s face during use, and has a pair of upper straps and a pair of lower straps, the pair of upper straps configured to attach a forehead support of the nasal mask.
Jestrabek-Hart teaches a nasal mask system comprising a headgear attached to the nasal mask to maintain the nasal mask in a desired position on the patient’s face during use, and has a pair of upper straps and a pair of lower straps, the pair of upper straps configured to attach a forehead support (27) of the nasal mask (see FIG. 3A-6C; (col. 6, lines 46-51).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have added to the nasal mask of the modified device of ‘696  a headgear attached to the nasal mask to maintain the nasal mask in a desired position on the patient’s face during use, and has a pair of upper straps and a pair of lower straps, the pair of upper straps configured to attach a forehead support of the nasal mask as taught by Jestrabek-Hart in .

Allowable Subject Matter
Claim 36 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL JASPER TSAI whose telephone number is (571)270-5246. The examiner can normally be reached Mon - Fri 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 

MICHAEL TSAI
Primary Examiner
Art Unit 3785



/MICHAEL J TSAI/             Primary Examiner, Art Unit 3785